DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/297,005 filed on 5/26/2021 is presented for examination. As per the preliminary amendments stated in the remarks of 06/23/2022, claims 3-5, 8-9 and 14 have been cancelled; claims 1-2, 6-7, 10-13 and 15-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements dated 5/26/2021, 12/03/2021 and 02/02/2022 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2008/0281732) in view of Hershkovitz et al. (US 2015/0039391), (Hereinafter, Hershkovitz). 
With respect to claims 10-13, Yamada discloses a charging device for charging a battery using electric power (Fig. 6, 151), the charging device comprising: a controller configured to compare receivable power with a threshold value and control the charging of the battery based on comparing the receivable power with the threshold value, the receivable power being the renewable power which is able to be received by the charging device (Fig. 6, 16’ Para. # 171), wherein the battery includes a plurality of batteries (Para. # 169), wherein the charging device charges the battery further using non-renewable power (Par. # 0057. 123: commercial power using grid) 

    PNG
    media_image1.png
    673
    833
    media_image1.png
    Greyscale

and wherein, when the receivable power is less than the threshold value, the controller is configured to cause the charging of a predetermined number of batteries to be charged at a minimum among the plurality of batteries using the renewable power and prohibit the charging of more than the predetermined number of batteries (Para. # 20, 21, 124 and 200).
YAMADA, however, does not expressly disclose a non-renewable power that at least one of electric power generated by thermal power generation and electric power generated by nuclear power generation.
Hershkovitz discloses, on the other hand, power generated by thermal power generation and electric power generated by nuclear power generation (see Para. # 75 power substations, transformers, etc., which facilitate the generation and transmission of electrical power. The power generators 156 may include any type of energy generation plants, such as wind-powered plants 150, fossil-fuel powered plants 152, solar powered plants 154, biofuel powered plants, nuclear powered plants, wave powered plants, geothermal powered plants, natural gas-powered plants, hydroelectric powered plants, and a combination of the aforementioned power plants, or the like. The energy generated by the one or more power generators 156 may be distributed through the power network 140 to charge stations 132 and/or battery exchange stations 134).
YAMADA and Hershkovitz are analogous art because they are from the same field of endeavor namely Battery exchange service and battery charging method and management of electric load for vehicle battery system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added different power generations, such as nuclear power, geothermal and hydroelectric power and combinations of different power source to feed the grid to the Battery exchange service and battery charging method of YAMADA in view of the teachings of Hershkovitz for the benefit of continuous power use from grid and can also be stored in multiple batteries so that can easily be extracted when the energy demand exceeds energy supplied by the grid power.
Claims 1, 15 and 17-20 are allowed. claims 2, 6, 7 and 16 depend on allowed claims above.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1 and 20 limitations: “…  a charging device configured to charge the battery using renewable power which is electric power generated from renewable energy; and a server configured to communicate with the charging device, wherein the charging device comprises a first communicator configured to communicate with the server; and a first controller configured to control charging of the battery based on reception information received by the first communicator from the server, and wherein the server comprises a second communicator configured to communicate with the charging device; and a second controller configured to compare receivable power, which is the renewable power capable of being received by the charging device, with a threshold value and transmit transmission information for causing the charging device to control the charging of the battery to the charging device via the second communicator based on a result of comparing the receivable power with the threshold value … wherein the first controller is configured to cause the charging of the predetermined number of batteries among the plurality of batteries using the renewable power and prohibit the charging of more than the predetermined number of batteries based on the reception information received by the first communicator from the server.…” in combination with the remaining claim elements as set forth in Claims 1, 15 and their dependent claims 2, 6, 7 and 16; and claims 17-20.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859